Citation Nr: 9908532	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-32 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 70 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 1955 
and from August 1955 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal of an 
increased rating for post traumatic stress disorder (PTSD).  

2.  The veteran's PTSD results in total occupational and 
social impairment such that he is demonstrably unable to 
obtain or retain employment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his post traumatic stress disorder (PTSD).  It 
is the decision of the Board that the evidence favors his 
claim of an increased rating for PTSD.

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
In his hearing, the veteran testified that he was previously 
seen by Dr. Hill, a private doctor, who referred him to the 
VA.  He has not identified any recent private psychiatric 
treatment.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In considering the severity of the disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In November 1996, the RO granted service 
connection for PTSD and rated the disability at 10 percent.  
The veteran appealed.  In February 1998 the RO increased the 
rating to 70 percent.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

The rating criteria changed during the pendency of the claim.  
[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
Part 4, Codes 9400-9411 (1996) (effective prior to November 
7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety, 
dissociative, somatoform, mood and chronic adjustment 
disorders and PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1998).  

At the January 1998 RO hearing the veteran testified that he 
lived alone and had very little contact with others.  He 
admitted to abusing his wife but was distraught over the end 
of his 42-year marriage.  The veteran testified that he 
experienced nightmares and had trouble sleeping.  He reported 
that he went to the VA Medical Center twice a week for a PTSD 
program.  

On the February 1998 VA examination inappropriate behavior 
was cited.  He admitted to spousal abuse which led to his 
incarceration.  He reported frequent suicidal and homicidal 
ideations, but did not have a current plan.  The examiner 
noted that he was fully oriented, but that his concentration, 
judgment, and memory appeared severely impaired.  The 
veteran's speech was slow and his affect was flat.  Panic 
attacks appeared chronic in nature.  His global assessment of 
functioning (GAF) score was 45, with severe social and 
occupational impairment due to PTSD.  The examiner stated 
that the veteran had difficulty in establishing and 
maintaining effective work and occupational relationships due 
to his PTSD.  

The examination led to a Global Assessment of Functioning 
score of 45.  Global Assessment of Functioning (GAF) is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF of 45 is the center of a 
range defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

These findings are consistent with the criteria for a 100 
percent rating under the old criteria.  Particularly, the GAF 
score of 45 reflects a medical opinion that the veteran is 
unable to keep a job.  The inability to retain employment was 
one of the criteria for a 100 percent rating.  38 C.F.R. 
Part 4, Codes 9400-9411 (1996) (effective prior to November 
7, 1996).  

Under the new criteria for a 100 percent rating, there would 
be total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; and memory loss.  The 
February 1998 examination report and the veteran's credible 
testimony at his January 1998 RO hearing describe a level of 
total occupational and social impairment.  The examination 
showed that the veteran had difficulty in establishing and 
maintaining effective work and occupational relationships due 
to his PTSD.  The Board particularly notes the veteran's 
testimony of spousal abuse.  The Board finds that his PTSD 
manifestations approximate the new criteria for a 100 percent 
rating.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 
(1998).  

ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary awards.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


